NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, NA,                            No.    17-16841

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cv-00286-GMN-GWF
 v.

NV EAGLES, LLC, et al.,                         MEMORANDUM*

                Defendants-Appellants,




                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted January 23, 2020**
                             San Francisco, California

Before: W. FLETCHER and R. NELSON, Circuit Judges, and SESSIONS,***
District Judge.

      Appellant NV Eagles, LLC, (“NV Eagles”) appeals the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
granting summary judgment to Bank of America, NA (“BANA”). We review the

grant of summary judgment de novo. Protect Our Comtys. Found. v. LaCounte,

939 F.3d 1029, 1034 (9th Cir. 2019). We have jurisdiction under 28 U.S.C. § 1291

and we reverse.

      The district court granted summary judgment to BANA on the basis that our

decision in Bourne Valley Court Trust v. Wells Fargo Bank, NA,

832 F.3d 1154, 1160 (9th Cir. 2016) found Nev. Rev. Stat. § 116.3116 to be

facially unconstitutional as containing an impermissible opt-in notice scheme.

Since the district court’s decision, however, the Nevada Supreme Court decided

SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev.

2018) (en banc) (“Star Hill”), and rejected Bourne Valley’s interpretation of

§ 116.3116’s notice provisions. Star Hill explained that the statute incorporates

the opt-in and mandatory notice provisions of Nev. Rev. Stat. § 107.090. Id. at

1253. Accordingly, Bourne Valley no longer controls and the district court’s grant

of summary judgment was error. See Bank of Am., N.A. v. Arlington W. Twilight

Homeowners Ass’n, 920 F.3d 620, 623–24 (9th Cir. 2019).

      Based on the foregoing, we reverse the district court’s grant of summary

judgment, and remand for the district court to decide whether BANA’s tender offer

satisfied the requirements of Nev. Rev. Stat. § 116.3116.

      REVERSED and REMANDED.


                                         2